Citation Nr: 0740224	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  04-29 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
psychiatric disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel





INTRODUCTION

The veteran served on active duty from September 1955 to 
August 1957. 

This appeal arises from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which declined 
reopening the veteran's claim for service connection for 
anxiety neurosis.  The RO subsequently reopened the claim in 
November 2004, but denied it on the merits.  

In Barnett v. Brown, 8 Vet. App. 1 (1995) the United States 
Court of Appeals for Veterans Claims (Court) instructed that 
the Board must initially address the issue of whether or not 
new and material evidence has been submitted to reopen a 
claim in cases where there is a prior final decision. See 
also McGinnis v. Brown, 4 Vet. App. 239 (1993).


FINDINGS OF FACT

1.  The RO denied the claim for service connection for a 
psychiatric disability in an August 2002 rating decision.  
The veteran was notified of that decision; however, he did 
not submit a timely notice of disagreement or perfect an 
appeal. 

2.  The evidence submitted subsequent to the August 2002 
decision is cumulative and redundant of the evidence already 
of record, and furthermore, does not raise a reasonable 
possibility of reopening the claim.


CONCLUSIONS OF LAW

1.  The August 2002 RO decision denying service connection 
for a psychiatric disability is final. 38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002). 

2.  New and material evidence has not been received, and the 
veteran's claim for service connection for a psychiatric 
disability is not reopened. 38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In the present case, notice was provided to the veteran in 
February 2002, prior to the issuance of the most recent final 
decision on his claim to reopen.  The notice letter addressed 
the criteria for reopening a previously denied claim, the 
criteria for establishing service connection, and information 
concerning why the claim was previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as the appellant was informed about what evidence 
is necessary to substantiate the element(s) required to 
establish service connection that were found insufficient.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the veteran's most 
recent VA outpatient treatment records.  The appellant has 
submitted lay statements in support of his claim, a September 
2004 medical opinion statement from Dr. Colberg, and 
photocopies of evidence previously submitted.  Although the 
appellant initially requested a personal hearing before the 
Board, he subsequently withdrew his request for a hearing in 
October 2004.  

Generally the duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  When a claim 
is one to reopen a finally decided claim, however, VA is not 
obligated to provide a medical examination or obtain a 
medical opinion until new and material evidence has been 
received. See 38 C.F.R. § 3.159(c)(4)(iii) (2006).  However, 
the appellant was afforded a VA medical examination in 
October 2004, which the RO considered, when the veteran's 
claim was reopened and denied on the merits.  Neither the 
appellant nor his or her representative has identified, and 
the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Standard of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record. 38 U.S.C.A. § 7104(a).  
When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Claim to Reopen

This matter was previously denied in an August 2002 rating 
action.  In January 2004, the veteran submitted a claim to 
reopen his previously denied claim.  VA may reopen and review 
a claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran. 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Under applicable criteria, "new" evidence is defined as 
evidence not previously submitted to agency decision makers 
and "material" evidence is evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156 (2007).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claims sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. Id.

A review of the record reflects that the veteran's claim for 
service connection for a psychiatric disability was 
originally denied in a November 1972 rating action.  It was 
subsequently denied in rating actions dated in January 1973, 
March 1973, February 1976, November 1997, September 2001, 
April 2002, and August 2002.  The Board itself previously 
considered the veteran's claim to reopen in an August 1999 
decision.  As set forth above, this appeal arises from a 
March 2004 rating action that again determined the veteran 
had not submitted new and material evidence to reopen his 
claim.  

The evidence of record prior to March 2004 essentially 
consisted of service medical records, post service medical 
records, lay statements, and medical statements.  The medical 
evidence essentially showed the first diagnosis of a 
psychiatric disability in the 1970's, and the various 
statements attempted to support the veteran's contention that 
he developed a psychiatric disability from an in-service 
right eye injury.  (The veteran is service connected for a 
right upper eye lid scar.)  None of this evidence, however, 
was considered to satisfactorily link the currently claimed 
disability to service, for purposes of establishing service 
connection.  

The evidence associated with the file in connection with the 
veteran's most recent attempt to reopen his claim is either 
duplicative, cumulative, or outright adverse to his claim.  
In this regard, he has submitted photocopies of statements 
and records previously considered in prior decisions, lay 
statements that simply repeat his long standing contentions, 
or in the case of the private physician's 
statement/evaluation dated in September 2004, restate the 
opinion expressed by this physician in a previously 
considered 1998 opinion.  As this physician's original 
opinion has been previously rejected, however, its re-
formulation setting out the same conclusion based on the same 
rationale renders it cumulative.  As indicated above, 
duplicative or cumulative evidence can not serve as a basis 
for reopening a claim.  

As to the adverse evidence, it is a medical opinion set out 
in the report of an examination conducted for VA purposes 
that the RO scheduled in connection with the current appeal.  
That report, a product of a psychiatric examination which was 
based on a review of the veteran's claims file, VA treatment 
records, and a physical examination of the veteran included 
the specific conclusion that the veteran's psychiatric 
disability was "not caused by, the result of his service-
connected eye condition, nor is related to his service-
connected eye condition."  Obviously, this does not provide 
a basis for reopening the veteran's claim.  

Lastly, associated with the file were more recent VA 
treatment records dated in 2003 and 2004.  These, however, 
simply show current treatment and fail to address the 
question of whether the veteran's psychiatric disability had 
its onset in service or is related to his service connected 
disability.  As such, it too is not both new and material, 
and fails to raise a reasonable possibility of substantiating 
the veteran's claim.

Under the circumstances of this case, the Board finds that 
the veteran has failed to submit new and material evidence to 
reopen his claim for service connection for a psychiatric 
disability.  His appeal must, therefore, be denied.


ORDER

New and material evidence having not been submitted, the 
veteran's claim for service connection for a psychiatric 
disability is not reopened, and the appeal is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


